2020 WI 73

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:              2019AP600-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Theodore F. Mazza, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Theodore F. Mazza,
                                 Respondent.

                            DISCIPLINARY PROCEEDINGS AGAINST MAZZA

OPINION FILED:         September 1, 2020
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                         2020 WI 73
                                                                  NOTICE
                                                   This opinion is subject to further
                                                   editing and modification.   The final
                                                   version will appear in the bound
                                                   volume of the official reports.
No.    2019AP600-D


STATE OF WISCONSIN                             :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Theodore F. Mazza, Attorney at Law:

Office of Lawyer Regulation,                                          FILED
           Complainant,                                           SEP 1, 2020
      v.                                                            Sheila T. Reiff
                                                                 Clerk of Supreme Court
Theodore F. Mazza,

           Respondent.




      ATTORNEY    disciplinary         proceeding.        Attorney's         license

revoked.


      ¶1   PER CURIAM.        Attorney Theodore F. Mazza has filed a

petition for voluntary revocation of his license to practice law

in    Wisconsin   pursuant     to   Supreme    Court       Rule     (SCR)      22.19.

Attorney Mazza is the respondent in a case in which the Office

of Lawyer Regulation (OLR) has alleged 13 counts of misconduct

arising out of two client matters.            The OLR sought revocation of

Attorney   Mazza's   law     license   and    also    sought      restitution        on

behalf of the two clients.          Attorney Mazza is also currently the
subject of three additional pending OLR grievance matters that
                                                                                   No.    2019AP600-D



have    not    yet     been       fully       investigated           by    the    OLR    or   brought

before the Preliminary Review Committee.                                  Attorney Mazza states

in his petition that he cannot successfully defend against these

multiple counts of misconduct.                           By order dated May 15, 2020,

Referee Kim M. Peterson recommends that Attorney Mazza's license

to practice law in Wisconsin be revoked and that he be ordered

to make restitution to three clients.

       ¶2      Attorney Mazza was admitted to the practice of law in

Wisconsin in 1965 and practices in Pewaukee.                                     In 1978, his law

license       was    indefinitely            suspended,            with    leave    to    apply     for

reinstatement          after          one    year,       for       misconduct      consisting        of

misuse of client funds and neglect of legal matters.                                           In re

Disciplinary          Proceedings            Against          Mazza,      82 Wis. 2d 598,       262
N.W.2d 767 (1978).                In 1984, his law license was revoked based

on his conviction of a criminal charge of conspiracy to commit

theft    as    party        to    a    crime.        In       re    Disciplinary         Proceedings

Against Mazza, 117 Wis. 2d 770, 345 N.W.2d 492 (1984).                                             This

court reinstated Attorney Mazza's law license in 2002.                                         In re
Reinstatement          of        Mazza,       2002 WI 36,       252 Wis. 2d 86,        643
N.W.2d 83.

       ¶3      The OLR filed its complaint against Attorney Mazza on

March    27,        2019.         The       first    client         matter       detailed     in    the

complaint involved Attorney Mazza's representation of J.D. in a

case in which J.D. was convicted of operating while intoxicated,

5th offense.          In September 2008, J.D. was sentenced to one year

in prison.            Attorney Mazza offered to manage J.D.'s affairs
while he was incarcerated.                      This offer arose in the course of
                                                     2
                                                                   No.     2019AP600-D



and as a result of Attorney Mazza's lawyer-client relationship

with J.D.

    ¶4      J.D. believed that Attorney Mazza would receive and

pay all of J.D.'s bills, file J.D.'s 2007 and 2008 state and

federal   income       tax    returns,   and    arrange    to   terminate        J.D.'s

apartment lease and move his property into storage.

    ¶5      Notices from the Wisconsin Department of Revenue and

Internal Revenue Service (IRS) regarding the tax returns were

sent to Attorney Mazza's office, but Attorney Mazza failed to

file, cause the returns to be filed, or discuss the tax returns

with J.D. during his incarceration.                   Due to Attorney Mazza's

failure     to   file        the   returns,    J.D.    incurred      interest      and

penalties.

    ¶6      Attorney Mazza did not pay J.D.'s apartment rent for

several months, and he failed to timely terminate J.D.'s lease.

Attorney Mazza also failed to pay J.D.'s outstanding bill for

electrical service for the apartment and failed to pay other

ongoing obligations, causing J.D.'s accounts to become past due
or go into collections.             During J.D.'s incarceration, Attorney

Mazza   sold     one   of     J.D.'s   cars    without    J.D.'s   authorization.

Attorney Mazza has not accounted for the proceeds of the sale.

    ¶7      During      J.D.'s      incarceration,        Attorney       Mazza     took

possession of six silver dollars owned by J.D., valued at $300

and a three-gallon jar of change valued at between $400-$500.

Those items were never returned to J.D., nor has Attorney Mazza

accounted for the proceeds from those items.


                                          3
                                                                          No.    2019AP600-D



    ¶8      During J.D.'s incarceration, Attorney Mazza withdrew

funds from J.D.'s bank accounts for his own use or the use of

others besides J.D. and transferred J.D.'s funds to Attorney

Mazza's    own   business       or    personal         accounts.       Attorney         Mazza

failed to leave adequate balances in J.D.'s checking account,

which resulted in overdraft fees.

    ¶9      Attorney Mazza failed to make monthly payments toward

J.D.'s daughter's student loan, which caused the loan to go into

default,    accrue    interest,        and       be    forwarded     to     a   collection

agency.

    ¶10     In   or   about      May    2009,          Attorney     Mazza       represented

J.D.'s daughter in a lawsuit relating to illegally downloaded

music.     J.D.'s daughter signed a settlement agreement requiring

monthly    payments       of   $108    until          $2,600   was    paid       in     full.

Attorney    Mazza     did      not    timely          communicate    with       J.D.,     his

daughter, or her mother about the required monthly payments.

Between the date of the settlement agreement and December 2009,

Attorney Mazza made a single payment of $216 toward the required
monthly payments.         Attorney Mazza used J.D.'s funds to make that

payment.     J.D. paid $324 toward the debt in December 2009, by

paying the same to Attorney Mazza so that he could forward it to

the creditor's attorney.             Attorney Mazza made another payment of

$108 on February 26, 2010.                   By letter dated that same day,

Attorney Mazza notified J.D.'s daughter's mother that she or

J.D.'s daughter would have to make payments going forward.

    ¶11     J.D.    was     released    from          incarceration       on    August    27,
2009 and took possession of his checkbook from Attorney Mazza on
                                             4
                                                            No.   2019AP600-D



September 2, 2009.     J.D. asked Attorney Mazza several times each

month to stop being his financial power of attorney of record on

his bank statements, but Attorney Mazza did not accompany J.D.

to the bank to remove himself from the accounts until March,

2010.

    ¶12     On multiple occasions, Attorney Mazza transferred sums

between his business account and J.D.'s savings account without

J.D.'s authorization.        Attorney Mazza failed to provide J.D.

with a written or oral accounting of the funds and property

managed and disbursed by him during J.D.'s incarceration.                 In

total, Attorney Mazza failed to account for at least $19,001.97

of J.D.'s funds, which Attorney Mazza transferred from J.D.'s

accounts    to   Attorney   Mazza's   own   accounts   or   disbursed   from

J.D.'s accounts for purposes unrelated to J.D.'s interests.

    ¶13     After he was released from incarceration, J.D. asked

Attorney Mazza about funds J.D. believed were missing from his

accounts.    Attorney Mazza falsely responded that the money was

"tied up" because the IRS had frozen Attorney Mazza's accounts.
    ¶14     In 2016, J.D. filed a grievance with the OLR asserting

that Attorney Mazza had converted and mismanaged J.D.'s assets

and property and failed to pay numerous of J.D.'s debts, causing

J.D. financial harm.        Attorney Mazza misrepresented to the OLR

that he had paid every legitimate outstanding bill of which he

was aware, and he misrepresented that he only disbursed funds

from J.D.'s accounts to pay J.D.'s expenses or to reimburse

himself for his use of his own money to pay J.D.'s expenses.


                                      5
                                                 No.   2019AP600-D



    ¶15   The OLR's complaint alleged the following counts of

misconduct with respect with to Attorney Mazza's handling of

J.D.'s funds:

    Count 1: By failing to diligently and promptly pursue
    his clients' interests in:   (i) timely paying J.D.'s
    debts; (ii) timely terminating J.D.'s apartment lease;
    (iii) managing J.D.'s assets in accordance with J.D.'s
    wishes; (iv) timely filing J.D.'s 2007 and 2008 tax
    returns, and (v) having settled a civil action on
    J.D.'s daughter's behalf, timely communicating with
    J.D.'s daughter about the settlement terms and
    payments due or pursuing her interests in ensuring
    that payments due under her settlement agreement were
    timely made, in each instance, Attorney Mazza violated
    SCR 20:1.3.1

    Count 2: By failing to hold J.D.'s funds and property
    in trust, separate from Attorney Mazza's own funds and
    property,     Attorney    Mazza     violated    former
    SCR 20:1.15(j)(1).2




    1  SCR 20:1.3 provides: "A lawyer shall act with reasonable
diligence and promptness in representing a client."
    2  Effective July 1, 2016, substantial changes were made to
Supreme Court rule 20:1.15, the "trust account rule."    See S.
Ct. Order 14-07, 2016 WI 21 (issued Apr. 4, 2016, eff. July 1,
2016).

    Former SCR 20:1.15(j)(1)provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own funds or property, those funds or that
    property of clients or 3rd parties that are in the
    lawyer's possession when acting in a fiduciary
    capacity that directly arises in the course of, or as
    a result of, a lawyer-client relationship or by
    appointment of a court.

                               6
                                                                 No.        2019AP600-D


      Count 3:    By converting to his own use funds and
      property entrusted to him by J.D., Attorney Mazza
      violated SCR 20:8.4(c).3

      Count 4: By misrepresenting to J.D. that J.D.'s funds
      were "tied up" due to actions by the Internal Revenue
      Service, Attorney Mazza violated SCR 20:8.4(c).

      Count 5:    By making misrepresentations to the OLR,
      Attorney Mazza violated SCR 22.03(6),4 enforceable via
      SCR 20:8.4(h).5
      ¶16   The       other   client   matter       detailed    in     the      OLR's

complaint arose out of Attorney Mazza's representation of P.L,
who contacted Attorney Mazza to represent her in a dispute with

her     landlord.       Before   or    within   a     reasonable       time     after

commencing his representation of P.L., Attorney Mazza failed to

enter     into    a    written   fee   agreement      with     her     or     clearly

communicate the basis or rate of his fees or expenses for which

she would be responsible.

      ¶17   During the representation, Attorney Mazza failed to

maintain contemporaneous or accurate records of his actions on


      3SCR 20:8.4(c) provides:  "It is professional misconduct
for a lawyer to engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
      4SCR   22.03(6)   provides:  "In   the   course   of   the
investigation, the respondent's wilful failure to provide
relevant information, to answer questions fully, or to furnish
documents and the respondent's misrepresentation in a disclosure
are misconduct, regardless of the merits of the matters asserted
in the grievance."
      5SCR 20:8.4(h) provides:   "It is professional misconduct
for a lawyer to fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."

                                        7
                                                                  No.     2019AP600-D



behalf of or time spent in representing P.L., failed to send her

any billing statements, and failed to communicate to her fees

being incurred in the representation.

      ¶18   During   the      representation,      P.L.,     repeatedly        asked

Attorney Mazza and his non-lawyer assistant, Katie Boerschinger,

for a billing statement or explanations of the fees accruing.

Neither Boerschinger nor Attorney Mazza explained to P.L. the

actual   fees   being   accrued,      nor   did   they    provide       her   with   a

billing statement.

      ¶19   Between February 5 and March 7, 2016, P.L. made three

payments of fees to Attorney Mazza totaling $300.                   In September

2016, P.L.'s landlord filed an action for damages against her.

Attorney Mazza filed a counterclaim on P.L.'s behalf seeking

damages of $1,900 and attorney's fees.                   During a December 8,

2016 hearing, the circuit court dismissed the landlord's claim

and entered judgment in P.L.'s favor on the counterclaim in the

amount of $1,900.       That amount was offset with credits in the

landlord's favor in the amount of $1,300.                 Attorney Mazza told
the   circuit   court   his    fees    were   $1,000.       The     landlord     was

ordered to pay P.L. a total of $600 in net damages plus $1,000

in actual attorney's fees.

      ¶20   On or about January 13, 2017, Attorney Mazza received

a check for $1,600 from P.L.'s landlord.                 Of that amount, $600

belonged to P.L.        Attorney Mazza should have held in trust at

least $600 pending notice to P.L., and either her agreement as

to its disbursement or the resolution of any disputes as to how
it should be disbursed.         Attorney Mazza deposited the check into
                                        8
                                                                         No.    2019AP600-D



his business account and within six days he used the funds for

his own purposes.

       ¶21   In    late    January      2017,     P.L.    called      Attorney     Mazza's

office to ask about the status of the judgment payment, at which

time Boerschinger informed P.L. the judgment payment had been

received.         Boerschinger       also     told    P.L.     that    her     legal    fees

related to the dispute with the landlord totaled approximately

$1,800 but that "they" had decided to keep the $1,600 received

from the landlord and call P.L.'s account "even."

       ¶22   In a January 31, 2017 email, P.L. asked Boerschinger

to email her a copy of her bill.                      Neither Attorney Mazza nor

Boerschinger responded.              Between February 7 and March 8, 2017,

P.L. repeatedly asked for an accounting of Attorney Mazza's fees

and    the   balance      of   her   funds.          Neither    Attorney       Mazza     nor

Boerschinger responded.

       ¶23   On March 15, 2017 Attorney Mazza met with P.L. to

discuss filing bankruptcy.              He quoted P.L. a flat fee of $1,900

for the bankruptcy representation, but offered to credit $600 of
the    judgment     payment      from    her      landlord     against       those     fees.

Between March 15 and April 19, 2017, Attorney Mazza and P.L.

exchanged     numerous         emails    in       which     P.L.      repeatedly       asked

Attorney Mazza for an accounting of the fees incurred in her

litigation and about the cost and timing of filing bankruptcy.

Attorney Mazza promised to provide P.L. an accounting of the

work    he   had     performed       regarding        the     litigation        with     her

landlord, and he promised to meet certain deadlines with regard
to her filing bankruptcy.             However, he did not timely provide an
                                              9
                                                                       No.     2019AP600-D



accounting     of    his    fees    and    did    not   meet    his    deadlines      with

regard to the bankruptcy paperwork.

       ¶24    On April 20, 2017, a day after receiving an email from

P.L.   asking       for    an    invoice,    Attorney     Mazza       emailed    P.L.   a

statement of his services that claimed fees of $2,750.                            He did

not include the dates when services were purportedly provided.

The April 20, 2017 statement misrepresented the amount of fees

P.L. had incurred.              P.L. requested that Attorney Mazza explain

the costs he incurred in representing her.                     Attorney Mazza never

provided P.L. with that information.

       ¶25    Attorney Mazza never filed a bankruptcy petition on

P.L.'s behalf, nor did he provide any meaningful services to her

related to a potential bankruptcy filing.                      Attorney Mazza never

paid P.L. any of the $1,600 he received from her landlord.                              He

misrepresented        to    the    OLR    that    the   $1,600    did    not     include

attorney's fees and that the entire amount represented damages

awarded to P.L.            Attorney Mazza also misrepresented to the OLR

that the funds he received from P.L.'s landlord were deposited
into his business account by accident or inadvertently, despite

the fact he promptly disbursed those funds from his business

account for his own purposes or the purposes of his firm.                               He

also misrepresented to the OLR that he had represented P.L. in

four   distinct      matters,       including      a    restraining      order    and   a

bankruptcy filing when in fact P.L. represented herself with

regard   to    the    restraining         order   and    Attorney      Mazza    was    not

authorized to bill for any bankruptcy-related services.


                                            10
                                                No.   2019AP600-D



    ¶26    The OLR's complaint alleged the following counts of

misconduct with respect to Attorney Mazza's representation of

P.L.:

    Count 6:    By failing before or within a reasonable
    time after commencing his representation to clearly
    and accurately explain the basis or rate of his fees,
    including services for which P.L. would be billed and
    whether she would be billed for services provided by
    non-lawyer     staff,   Attorney    Mazza    violated
    SCR 20:1.5(b)(1).6

    Count 7:    By failing to timely respond to P.L.'s
    reasonable requests for information concerning the
    fees and expenses she could incur or had incurred,
    Attorney Mazza violated SCR 20:1.5(b)(3).7

    Count 8:   By failing to promptly notify P.L. of his
    office's receipt of the $1,600 payment from her
    landlord, Attorney Mazza violated SCR 20:1.15(d)(1).8


    6   SCR 20:1.5(b)(1) provides:

         The scope of the representation and the basis or
    rate of the fee and expenses for which the client will
    be responsible shall be communicated to the client in
    writing, before or within a reasonable time after
    commencing the representation, except when the lawyer
    will charge a regularly represented client on the same
    basis or rate as in the past.     If it is reasonably
    foreseeable that the total cost of representation to
    the client, including attorney's fees, will be $1000
    or less, the communication may be oral or in writing.
    Any changes in the basis or rate of the fee or
    expenses shall also be communicated in writing to the
    client.
    7  SCR 20:1.5(b)(3) provides:  "A lawyer shall promptly
respond to a client's request for information concerning fees
and expenses."
    8  Former    SCR    20:1.15(d)(1)  was    renumbered   as
SCR 20:1.15(e)(1).   The text of the rule was not changed and
provides:

                                11
                                                 No.   2019AP600-D


    Count 9:   By depositing the $1,600 check from P.L.'s
    landlord in his business account, and thereafter
    failing to hold the portion of the $1,600 in which
    P.L. had an interest in trust until he was authorized
    to    disburse     it,   Attorney   Mazza    violated
    SCR 20:1.15(b)(1).9

    Count 10:    By using the entire $1,600 payment from
    P.L.'s landlord, a portion of which included P.L.'s
    $600 damages, for his own or his firm's purposes
    without P.L.'s authorization to do so, Attorney Mazza
    violated SCR 20:8.4(c).

    Count 11:   By failing, upon her requests, to timely
    provide P.L. with an accounting, Attorney Mazza
    violated SCR 20:1.15(d)(2).10

    Count 12: By failing to provide P.L. with an accurate
    understanding of the timing and steps necessary to
    prepare and file her bankruptcy petition, so that she

         Upon receiving funds or other property in which a
    client has an interest, or in which the lawyer has
    received notice that a 3rd party has an interest
    identified by a lien, court order, judgment, or
    contract, the lawyer shall promptly notify the client
    or 3rd party in writing.     Except as stated in this
    rule or otherwise permitted by law or by agreement
    with the client, the lawyer shall promptly deliver to
    the client or 3rd party any funds or other property
    that the client or 3rd party is entitled to receive.
    9    SCR 20:1.15(b)(1) provides:

         A lawyer shall hold in trust, separate from the
    lawyer's own property, that property of clients and
    3rd parties that is in the lawyer's possession in
    connection with a representation.        All funds of
    clients and 3rd parties paid to a lawyer or law firm
    in connection with a representation shall be deposited
    in one or more identifiable trust accounts.
    10 SCR 20:1.15(d)(2) provides: "Upon final distribution of
any trust property or upon request by the client or a 3rd party
having an ownership interest in the property, the lawyer shall
promptly render a full written accounting regarding the
property."

                                 12
                                                                            No.        2019AP600-D


     could make informed decisions about the bankruptcy and
     about Attorney Mazza's representation, Attorney Mazza
     violated SCR 20:1.4(b).11

     Count 13:    By making misrepresentations to the OLR
     during the course of its investigation, Attorney Mazza
     violated SCR 22.03(6), enforceable via SCR 20:8.4(h).
     ¶27       Attorney Mazza is also the subject of three additional

grievance       investigations.                   The    first     arises        out       of     his

representation         of    J.L.       in    a    divorce       action.         The       OLR     is

investigating          allegations           that       Attorney        Mazza      failed          to
diligently      advance       his       client's        interests;      failed        to     timely

communicate with the client; failed to respond to the client's

reasonable      requests          for    information;          borrowed    money       from       the

client without complying with the requirements of SCR 20:1.8(a);

failed    to    provide      the        client     with       billing    statements          or    an

accounting      despite       repeated            requests;      failed     to    refund          the

unearned       portion       of     fees      paid       by     the     client;        and      made

misrepresentations to the OLR during the investigation of the

grievance.

     ¶28       The OLR is also investigating a grievance filed by

S.P., who hired Attorney Mazza to represent him a divorce case.

In   that      matter       the     OLR      is    investigating         allegations            that

Attorney       Mazza     failed         to    diligently         advance        the     client's

interests; refunded only $250 of the $3,500 in advanced fees

paid by the client; failed to respond to the client's reasonable

requests for information; failed to provide the client with an

     11SCR 20:1.4(b) provides: "A lawyer shall explain a matter
to the extent reasonably necessary to permit the client to make
informed decisions regarding the representation."

                                                  13
                                                                          No.    2019AP600-D



accounting despite the client's request; attempted to cause the

client to withdraw his grievance as a condition to refunding

some portion of the unearned fees; failed to timely provide

information and records to the OLR; and made misrepresentations

to the OLR.

       ¶29    The     final     grievance      being      investigated      by    the    OLR

arose out of Attorney Mazza's service as treasurer for the Saint

Vincent de Paul Conference                –   Saint Francis of Assisi Parish

(Conference), a non-profit organization affiliated with Attorney

Mazza's local Catholic parish, from approximately March 28, 2018

until    October       31,      2018.         In    that      matter,      the     OLR    is

investigating allegations that Attorney Mazza converted to his

own use or the use of other clients or third parties at least

$9,500 of the Conference's funds entrusted to him as treasurer;

made    misrepresentations          to   and       provided      the   Conference        with

false reports and records in an effort to hide his conversion of

funds;       made     misrepresentations             to    law     enforcement;          and

commingled      the    Conference's       funds      in    his    IOLTA    client    trust
account when the Conference was not a client and the Conference

repeatedly instructed Attorney Mazza to open a separate account

to hold their funds.

       ¶30    Attorney       Mazza's     petition      for    consensual        revocation

states       that     he   is     seeking      consensual         revocation       freely,

voluntarily, and knowingly.               He states that he understands that

he is giving up his right to contest the OLR's allegations.                               He

agrees that he should be ordered to make restitution to three
clients:       $19,001.97 to J.D., $600 to P.L., and $3,250 to S.P.
                                              14
                                                                         No.   2019AP600-D



The   OLR    supports         Attorney     Mazza's       petition     for      consensual

license     revocation.          Referee    Peterson,       similarly,         recommends

that Attorney Mazza's law license be revoked.

      ¶31    Having reviewed Attorney Mazza's petition, the OLR's

complaint, the OLR's summary of the additional three grievances

it    is    investigating,         and     the     OLR's      and        the   referee's

recommendations,        we     accept    Attorney    Mazza's     petition        for    the

revocation of his license to practice law in Wisconsin.                                The

seriousness of his misconduct demonstrates the need to revoke

his law license to protect the public, the courts, and the legal

system     from   the    repetition        of    misconduct;        to    impress      upon

Attorney Mazza the seriousness of his misconduct; and to deter

other attorneys from engaging in similar misconduct.                                In re

Disciplinary Proceedings Against Carranza, 2014 WI 121, ¶49, 358
Wis. 2d 522, 855 N.W.2d 683.

      ¶32    We determine that Attorney Mazza should be required to

pay restitution to the three clients mentioned in his petition.

Finally,    as    is    our    usual     custom,    we    deem   it      appropriate     to
require Attorney Mazza to pay the full costs of this proceeding,

which are $2,642.34 as of June 12, 2020.

      ¶33    IT IS ORDERED that Theodore F. Mazza's petition for

consensual license revocation is granted.

      ¶34    IT IS FURTHER ORDERED that the license of Theodore F.

Mazza to practice law in Wisconsin is revoked effective October

6, 2020.

      ¶35    IT IS FURTHER ORDERED that within 60 days of the date
of this order, Theodore F. Mazza shall pay to the Office of
                                            15
                                                             No.   2019AP600-D



Lawyer      Regulation   the   costs   of   this   proceeding,     which   are

$2,642.34 as of June 12, 2020.

      ¶36     IT IS FURTHER ORDERED that within 60 days of the date

of   this    order,   Theodore    F.   Mazza   shall   pay   restitution   as

follows:

             $19,001.97 to J.D.;

             $600 to P.L.; and

             $3,250 to S.P.

      ¶37     IT IS FURTHER ORDERED that restitution specified above

is to be completed prior to paying costs to the Office of Lawyer

Regulation.

      ¶38     IT IS FURTHER ORDERED that Theodore F. Mazza shall

comply with the provisions of SCR 22.26 concerning the duties of

a person who is licensed to practice law in Wisconsin has been

revoked.




                                       16
    No.   2019AP600-D




1